Exhibit 10.45

 

ECHOSTAR CORPORATION

EXECUTIVE OFFICER OR DIRECTOR RESTRICTED
STOCK UNIT AGREEMENT

 

This Incentive Restricted Stock Unit Agreement (“Agreement”) is entered into
effective as of [Grant Date], by and between EchoStar Corporation, a Nevada
corporation (the “Company”), and [Participant Name] (“Employee”).

 

RECITAL

 

WHEREAS, the Company, pursuant to its 2008 Stock Incentive Plan (the “Plan”)
desires to grant these restricted stock units to Employee, and Employee desires
to accept such restricted stock units, each under the terms and conditions set
forth in this Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto hereby agree as follows:

 

1.                                      Grant of Restricted Stock Units

 

The Company hereby grants to Employee, as of the date set forth above, [Shares
Granted] restricted stock units (hereinafter called the “Units”), each
representing the right to receive one share of the Class A Common Stock of the
Company, par value $0.001 per share (the “Common Shares”), upon vesting of that
Unit on the terms and conditions set forth herein.

 

2.                                      Duration and Exercisability

 

(a)             Subject to the other terms and conditions set forth herein, 
including, without limitations, payment of all applicable withholding taxes, the
Units shall vest in cumulative installments on the following vesting dates (the
“Vesting Dates”) as follows: ]

 

(b)         During the lifetime of Employee, the Units shall not be assignable
or transferable by Employee, other than by will or the laws of descent and
distribution. Without limiting the generality of the foregoing, the Units may
not be sold, assigned, transferred or otherwise disposed of, or pledged or
hypothecated in any manner (whether by operation of  law or  otherwise),  and
shall not  be subject to execution, attachment or other process. Any assignment,
transfer, pledge, hypothecation or other disposition of the Units or any attempt
to make any such levy of execution, attachment or other process will cause the
Units to terminate immediately, unless the Board of Directors (or the Committee
(as defined in the Plan)), in its sole discretion, specifically waives
applicability of this provision.

 

(c)         The Units shall terminate, and no Common Shares will be issued in
exchange for any Units, five years and three days after grant date.

 

(d)       The Company assumes no responsibility for individual income taxes,
penalties or interest related to grant or vesting of any Unit or the issuance or
subsequent disposition of any Common Shares issued in exchange for any Unit.
Employee should consult with employee’s personal tax advisor regarding the tax
ramifications, if any, which result from receipt of the Units, the subsequent
issuance, if any, of Common

 

--------------------------------------------------------------------------------


 

Shares in Exchange for the Units, and subsequent disposition of any such Common
Shares. Employee acknowledges that the Company may be required to withhold
federal, state and/or local taxes in connection with the vesting of the Units.
No Units will vest unless and until Employee has provided for payment of all
applicable withholding taxes as provided below.

 

The Employee is ultimately liable and responsible for all taxes owed by the
Employee in connection with grant and vesting of the Units, regardless of any
action the Company or any of its affiliates take with respect to any tax
withholding obligations that arise in connection with the Units. Neither the
Company nor any affiliate makes any representation or undertaking regarding the
treatment of any tax withholding in connection with the grant or vesting of the
Units or the subsequent sale of any Common Shares in exchange for the Units. The
Company and its affiliates do not commit and are under no obligation to
structure the Units to reduce or eliminate the Employee’s tax liability.

 

(i)     Payment of Withholding Taxes. Prior to vesting, the Employee must
arrange for the satisfaction of  the minimum  amount  of  any and all tax
withholding obligations using one of the options set forth in Sections
2(d)(i)(1) and 2(d)(i)(2) below:

 

(1)     By Sale of Shares. Unless the Employee determines (or is required) to
satisfy the tax withholding obligations by some other means in accordance with
Section 2(d)(i)(2) below, the Employee’s acceptance of the Units constitutes the
Employee’s instruction and authorization to the Company and any brokerage firm
determined acceptable to the Company for such purpose to sell on the Employee’s
behalf a whole number of Common Shares from those Common Shares issuable to the
Employee upon vesting of the Units as the Company determines to be appropriate
to generate cash proceeds sufficient to satisfy the minimum amount of any and
all applicable tax withholding obligations. Such Common Shares will be sold on
the day such tax withholding obligation arises (e.g., a vesting date of the
Units) or as soon thereafter as practicable. The Employee will be responsible
for all brokers’ fees and other costs of sale, and the Employee agrees to
indemnify and hold the Company and its affiliates harmless from any losses,
costs, damages, or expenses relating to any such sale. To the extent the
proceeds of such sale exceed the Employee’s minimum tax withholding obligations,
it is the Company’s expectation that such excess cash shall be credited to the
brokerage account established on behalf of the Employee to effect such sale  of 
Common  Shares.  The  Employee  acknowledges  that  the  Company  or  its
designee is under no obligation to arrange for such sale at any particular
price, and that the proceeds of any such sale may not be sufficient to satisfy
the Employee’s minimum tax withholding obligations. Accordingly, the Employee
agrees to pay to the Company or any affiliate as soon as practicable, including
through additional payroll withholding, any amount of tax withholding obligation
that is not satisfied by the sale of Common Shares described above. The Employee
further acknowledges that he or she may not use the method described in this
Section 2(d)(i)(1) to satisfy the tax withholding obligation if he or she has
not entered into and maintained effective at all times a 10b5-1 trading plan
satisfactory to the Company.

 

(2)      By Check, Wire Transfer or Other Means. Not less than five (5) business
days before each vesting date of the Units, the Employee may elect to satisfy
the Employee’s tax withholding obligation with respect to such Units by
delivering to the Company an amount that the Company determines is sufficient to
satisfy such tax withholding obligation by (x) wire transfer to such account as
the Company may direct, (y) delivery of a certified check payable to the
Company, or (z) such other means as specified from time to time by the Company.
In order to exercise this option to pay the tax withholding obligation, the
Employee must notify the Company of this election in writing not less than 30
calendar days prior to the applicable vesting date.

 

--------------------------------------------------------------------------------


 

(ii)      Right to Retain Shares. No Common Shares will be issued to the
Employee until the Employee satisfies the tax withholding obligation. To the
maximum extent permitted by law, the Company has the right to retain without
notice from Common Shares issuable upon vesting of the Units or from salary or
other amounts payable to the Employee, Common Shares or cash having a value
sufficient to satisfy the tax withholding obligation.

 

(e) In considering the acceptance of the Units, Employee acknowledges that he or
she has used the same independent investment judgment that Employee would use in
making other investments in corporate securities. Among other things, stock
prices will fluctuate over any reasonable period of time and the price of the
Common Shares may go down as well as up. No guarantees are made as to the future
prospects of the Company or the Common Shares, or that any market for sale of
the Common Shares will develop in the future. No representations are made by the
Company except as contained in any active registration statement at the time of
vesting of the Units, on file with the United States Securities and Exchange
Commission relating to the Plan.

 

3.                                      Effect of Termination of Employment;
Death or Disability; Demotion; Termination After Change in Control

 

(a)     In the event that Employee shall cease to be employed by the Company or
its subsidiaries, if any, for any reason other than Employee’s serious
misconduct or Employee’s death or disability (as such term is defined in
Section 3(c) hereof), Employee shall have the right to receive Common Shares
issuable in exchange for Units that were vested on the date of termination,
subject to the condition that any portion of the Units not vested prior to the
date of termination of employment shall forever terminate as of such date and no
Common Shares shall be issuable in exchange for any unvested Units. Retirement,
whether or not pursuant to any retirement or pension plan of the Company, shall
be deemed to be a termination of employment for all purposes of this Agreement.
The termination of the Units by reason of the cessation of employment shall be
without prejudice to any right or remedy which the Company may have against the
holder.

 

(b)     In the event that Employee shall cease to be employed by the Company or
its subsidiaries, if any, by reason of Employee’s serious misconduct during the
course of employment, including but not limited to wrongful appropriation of the
Company’s funds, theft of Company property or other reasons as determined by the
Company, or in the event that Employee violates the covenants set forth in
Section 5 hereof, the Units shall be terminated and cannot be exchanged into
Common Shares, as of the date of the misconduct or violation. The termination of
the Units by reason of the cessation of employment shall be without prejudice to
any right or remedy which the Company may have against the holder.

 

(c)      If Employee shall die while in the employ of Company or a subsidiary,
or if employment is terminated because Employee has become disabled (within the
meaning of Section 22(e)(3)) of the Internal Revenue Service Code of 1986, as
amended, and regulations thereunder (the “Code”) while in the employ of the
Company or a subsidiary, and Employee shall not have received Common Shares
issuable upon vested Units, then such Common Shares shall be issued to the
personal representatives or administrators, executor or guardians of Employee,
as applicable, or by any person or persons to whom the Units are transferred by
will or the applicable laws of descent and distribution, to the extent of the
full number of Common Shares to which the Employee was entitled under the Units
on the date of death, or date of termination for such disability, and subject to
the condition that any portion of the Units not vested prior to the

 

--------------------------------------------------------------------------------


 

date of death or termination for such disability shall forever terminate as of
such date and no Common Shares shall be issuable in exchange for any unvested
Units.

 

(d)      If Employee is demoted (but remains employed) by the Company or its
subsidiaries from Employee’s current level (i.e., executive vice president,
senior executive, vice president, director, manager, or other level) any portion
of the Units not vested prior to the date of demotion shall forever terminate as
of the date of demotion and no Common Shares shall be issuable in exchange for
any unvested Units.

 

(e)     In the event that (i) a Change in Control occurs, and (ii) Employee is
terminated by the Company (and not simultaneously employed by the surviving
entity — if not the Company — in the Change in Control), for any reason other
than for Cause, during the twenty-four (24) month period following such Change
in Control, then all Units not previously vested shall immediately vest and
Common Shares shall be issued in exchange for the vested Units.

 

For the purpose of this subsection 3(e), the capitalized terms shall have the
following meanings: “Capital Stock” means any and all shares, interests,
participations, rights or other equivalents, however designated, of corporate
stock or partnership or membership interests, whether common or preferred.
“Cause” means: (i) the willful and continued failure of Employee to
substantially perform his duties consistent with past practices prior to the
Change in Control; (ii) any illegal conduct or gross misconduct which is
materially injurious to the Company or its affiliates; (iii) Employee has been
convicted of or pleaded guilty or nolo contendere to a felony or any crime
involving moral turpitude or dishonesty; or (iv) Employee has been convicted of
or pleaded guilty or nolo contendere to a felony, crime or engaged in conduct
which results in a prohibition on the Employee  from serving, for any period of
time, as an officer or director of a publicly-traded company by any federal,
state or other regulatory governing body (including without limitation, an
exchange or association such as NYSE or Nasdaq). “Change in Control” means:
(i) a transaction or a series of transactions the result of which is that any
person (other than the Principal or a Related Party) individually owns more than
fifty percent (50%) of the total Equity Interests of either (A) the Company or
(B) the surviving entity in any such transaction(s) or a controlling affiliate
of such surviving entity in such transaction(s); and (ii) the first day on which
a majority of the members of the Board of Directors of the Company are not
Continuing Directors. “Continuing Director” means, as of any date of
determination, any member of the Board of Directors of the Company who: (a) was
a member of such Board of Directors on the date of this Agreement; or (b) was
nominated for election or elected to such Board of Directors with the
affirmative vote of a majority of the Continuing Directors who were members of
such Board of Directors at the time of such nomination or election or was
nominated for election or elected by the Principal and his Related Parties.
“Equity Interest” means any Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).  “Principal” means
Charles W. Ergen. “Related Party” means, with respect to the Principal, (a) the
spouse and each immediate family member of the Principal; (b) each trust,
corporation, partnership or other entity of which the Principal beneficially
holds an eighty percent (80%) or more controlling interest; and (c) the
Principal’s personal representatives, administrators, executor, guardians, or
any person(s) or entity(ies) to which the Principal’s shares of the Company are
transferred as a result of a transfer by will or the applicable laws of descent
and distribution.

 

4.                                      Manner of Issuance of Common Shares

 

(a)     The Common Shares issuable upon vesting of the Units shall be issued
only to the Employee or other proper party,  in whole Common Shares.  Upon
meeting the applicable vesting requirements of the Units represented by this
Agreement, the

 

--------------------------------------------------------------------------------


 

Common Shares will be issued to a brokerage account of the Company’s designation
established on behalf of the Employee. In the event the Company has not
established a designated brokerage account on behalf of the Employee, it will be
the Employee’s responsibility to establish a brokerage account to receive the
Common Shares and to provide the appropriate details of such account to the
Company in writing not less than 30 days prior to any applicable vesting date.
No Units will vest unless and until the Employee or the Company, as applicable,
has established an appropriate brokerage account to receive the shares. All
notices to Employee or other person or persons then entitled to receive Common
Shares upon vesting of the Units shall be addressed to the Employee or such
other person(s) at the Employee’s address specified below, or to such other
address as Employee or such person(s) may notify the Company from time to time.

 

(b)     Unless notified by the Company to the contrary, the Common Shares
issuable upon the vesting of the Units shall be deemed issued on the date
specified by the Company, within five (5) business days following the date that
counsel for the Company determines that all requisite events to issuance of the
Common Shares have been properly completed. The Company shall have no obligation
to issue the Common Shares issuable upon the vesting of the Units until it has
confirmed to its satisfaction, that all events requisite for issuance of the
Common Shares and vesting of the Units have been accomplished.

 

(c)              The  certificate  or  certificates  for  the  Common  Shares 
which  are  issued pursuant to the vesting of the Units may be registered only
in the name of the Employee (or if the Employee so requests, jointly in the name
of the Employee and with a member of the Employee’s family, with the right of
survivorship, or in the event of the death of Employee, in the name of such
survivor of the Employee as the person with the right to receive the Common
Shares issuable upon the vesting of the Units shall designate).

 

5.                                      Covenant Not to Compete and Protection
of Confidential Information

 

(a)        Employee shall serve the Company and its subsidiaries (collectively,
the “Company” for purposes of this Paragraph 5), in good faith and use the
Employee’s best efforts to promote the Company’s interests. Employee hereby
agrees not to compete with the Company, and agrees to protect from disclosure
certain information of the Company, pursuant to the terms and conditions
hereinafter set forth.

 

(d)             Employee further agrees to hold in a fiduciary capacity for the
benefit of the Company all proprietary and confidential information, knowledge,
ideas and data, including, without limitation, customer lists and the Company’s
products, processes and programs (“Confidential Information”), relating in any
way to the present or future business or activities of the Company for as long
as such Confidential Information remains confidential. All such Confidential
Information, together with all copies thereof and notes and other references
thereto, shall remain the sole property of the Company. Employee acknowledges
that all Confidential Information is essential to the Company’s present and
future business and activities, and is therefore deemed trade secrets and is
considered proprietary to, and treated as confidential by, the Company. This
obligation of confidentiality is intended to supplement, and is not intended to
supersede or limit, the obligations of confidentiality Employee has to the
Company by agreement, law or otherwise. If any court of competent jurisdiction
shall determine that the foregoing covenants are invalid in any respect, the
parties hereto agree that any court so holding may limit such covenant in time,
in area or in any other manner which the court determines such that the covenant
shall be enforceable against Employee.

 

--------------------------------------------------------------------------------


 

6.                                      Settlement of Disputes

 

(a)             In consideration of the rights, terms and conditions of this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Employee and Company agree that
any claim, controversy and/or dispute between them, arising out  of and/or in
any way related to (1) Employee’s application for employment, employment and/or
termination of employment (collectively “employment-related disputes”) and/or
(2) this Agreement (Units disputes), whenever and wherever brought, shall be
resolved by arbitration. The Employee agrees that this agreement to arbitrate is
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1 et seq., and is fully
enforceable. For purposes of this paragraph only, Company shall be defined to
include its direct and indirect subsidiaries, and the employees, shareholders,
officers, and directors of any of the foregoing entities.

 

(b)             For employment-related disputes, the Company agrees to pay all
the arbitrator’s and arbitration fees and expenses until otherwise ordered by
the arbitrator, except that Company shall not be responsible for the Employee’s
legal fees and costs, unless awarded to the Employee by the arbitrator. The
arbitration shall be governed by the substantive law of the State of Colorado,
without giving effect to choice of law principles. A single arbitrator engaged
in the practice of law from the American Arbitration Association (“AAA”) shall
conduct the arbitration of employment-related disputes under the then current
procedures of the AAA’s National Rules for the Resolution of Employment Disputes
(“Rules”). A single arbitrator engaged in  the practice of law from the American
Arbitration Association (“AAA”) shall conduct the arbitration of Units disputes
under the then current procedures of the AAA’s Commercial Dispute Resolution
Procedures (“Procedures”). Regardless of what the above- mentioned Procedures
and Rules state, all arbitration proceedings, including but not limited to
hearings, discovery, settlements, and awards shall be confidential and the
arbitration and any hearings shall be held in the City and County of Denver,
Colorado. The arbitrator’s decision shall be final and binding, and judgment
upon the arbitrator’s decision and/or award may be entered in any court of
competent jurisdiction.

 

(c)              The prevailing party in any arbitration of common law claims
pursuant to this agreement to arbitrate shall be entitled to its, his, or her
reasonable attorneys’ fees and to reimbursement of costs of arbitrator’s fees
and arbitration expenses. Nothing in this Agreement shall require Employee to
reimburse Company for its attorneys’ fees and costs, including arbitration fees
and costs, incurred when Company prevails in defense of any statutory claim of
unlawful discrimination, unless said claim brought by Employee is frivolous,
unreasonable or without foundation, or Employee continues to prosecute a claim
after the claim became frivolous, unreasonable or without foundation. In the
event either party hereto files a judicial or administrative action asserting
claims subject to this arbitration provision, and the other party successfully
stays such action and/or compels arbitration of the claims made in such an
action, the party filing the administrative or judicial action shall pay the
other party’s reasonable attorneys’ fees and costs incurred in obtaining a stay
and/or compelling arbitration.

 

(d)             Notwithstanding the foregoing, this agreement to arbitrate all
employment-related claims shall not apply to Employee claims for statutory
unemployment compensation benefits, statutory worker’s compensation benefits,
and claims for benefits from a Company-sponsored “employee benefit plan,” as
that term is defined in 29 U.S.C. §1002(3). Further, and notwithstanding the
foregoing, Company shall have the right to seek any temporary restraining
orders, preliminary and/or permanent injunctions in a court of competent
jurisdiction based on Company’s claims that the Employee is violating Company’s
rights regarding (1) non-competition agreements or obligations, (2) intellectual
property, including but not limited to

 

--------------------------------------------------------------------------------


 

copyrights, patent rights, trade secrets, know-how and/or (3) confidential
information.

 

(e)              If any provision of this agreement to arbitrate is declared by
any court of competent jurisdiction to be invalid for any reason, the remaining
provisions of this agreement to arbitrate shall be fully enforceable to the
maximum extent permitted by law. This Agreement supersedes and renders void any
prior agreement(s) to arbitrate between Employee and Company, and there are no
agreements, verbal or written or otherwise, between the parties hereto regarding
arbitration of employment-related disputes and Units disputes other than as
expressly set forth in this Agreement. Other than as set forth above regarding
venue, governing law and the confidential nature of proceedings, in the event of
a conflict between the AAA Rules and/or Procedures, and this Agreement, the
terms of the applicable Procedures and Rules shall control.

 

(f)              THE RIGHT TO A TRIAL, TO A TRIAL BY JURY, AND TO COMMON LAW
CLAIMS FOR PUNITIVE AND/OR EXEMPLARY DAMAGES ARE OF VALUE AND ARE WAIVED
PURSUANT TO THIS AGREEMENT. Other than potential rights to a trial, a jury
trial, and common law claims for punitive and/or exemplary damages, nothing in
this agreement to arbitrate limits any statutory remedy to which the Employee
may be entitled under law.

 

(g)              The parties acknowledge that this agreement shall not alter the
at-will nature of their employment relationship MEANING THAT YOU MAY TERMINATE
YOUR EMPLOYMENT WITH THE COMPANY AT ANY TIME WITH OR WITHOUT CAUSE, AND WITH OR
WITHOUT NOTICE, AND THE COMPANY RESERVES THE SAME RIGHTS TO TERMINATE YOUR
EMPLOYMENT.

 

7.                                      Miscellaneous

 

(a)             The Units are issued pursuant to the Plan and are subject to its
terms and conditions. The terms and conditions of the Plan are available for
inspection during normal business hours at the principal offices of the Company.

 

(b)             This Agreement shall not confer on Employee any right with
respect to continuance of employment by the Company or any of its subsidiaries,
nor will it interfere in any way with the right of the Company to terminate such
employment or to demote Employee at any time for any reason. Employee shall have
none of the rights of a shareholder with respect to shares subject to the Units
until such shares shall have been issued to Employee in accordance with this
Agreement.

 

(c)              The vesting of the Units and the issuance of any Common Shares
in exchange for the Units shall only be effective at such time that the issuance
and sale of Common Shares prior or pursuant to such vesting will not violate any
state or federal securities or other laws.

 

(d)             If there shall be any change in the Common Shares of the Company
through merger, consolidation, reorganization, recapitalization, dividend in the
form of stock (of whatever amount), stock split or other change in the corporate
structure of the Company, and all or any portion of the Units shall not have
been exchanged for Common Shares or have been terminated or expired, then
appropriate adjustments shall be made by the Company, as determined in the sole
discretion of the Board of Directors, or the Committee at its discretion, in
order to prevent dilution or enlargement of Employee’s rights under the Units.
Such adjustments shall include, where appropriate, changes in the number of
shares of Common Shares subject to the outstanding Units. Notwithstanding the
above, in no event shall action be taken which would modify the treatment of the
Units under the Code without the agreement of the

 

--------------------------------------------------------------------------------


 

Company and the Employee. This Agreement shall inure to the benefit of the
Company’s assigns and successors.

 

(e)              The Company shall at all times during the term of the Units
reserve and keep available such number of shares as will be sufficient to
satisfy the requirements of this Agreement. If the Company in its sole
discretion so elects, it may register the Common Shares issuable upon the
vesting of the Units under the Securities Act of 1933, as amended (the
“Securities Act”), and on any securities exchange. In the absence of such
election, the Employee understands that neither the Units nor the Common Shares
subject thereto and issuable upon the vesting of the Units thereof will be
registered under the Securities Act, or tradeable on any securities exchange,
and the Employee represents that the Units are being acquired, and that such
Common Shares which will be acquired pursuant to the Units will be acquired, by
the Employee for investment and not with a view to distribution thereof.

 

In the absence of an effective Prospectus meeting the requirements of the
Securities Act, upon any sale or transfer of the Common Stock issued pursuant to
the Units, the Employee shall deliver to the Company an opinion of counsel
satisfactory to the Company to the effect that the sale or transfer of the
Common Shares does not violate any provision of the Securities Act or the
Securities Exchange Act of 1934, as amended, and the certificates for the Common
Shares purchased may bear, in that event, the following legend:

 

“The shares represented by this Certificate have not  been registered under the
Securities Act of 1933, as amended (the “Act”), or state securities laws, and
are “restricted securities” as that term is defined in Rule 144 under the Act.
The shares may not be offered for sale, sold or otherwise transferred except
pursuant to an effective registration statement under the Act and compliance
with any applicable state securities laws, or pursuant to an exemption
therefrom, the availability of which must be established to the satisfaction of
the Company.”

 

(f)              If Employee shall dispose of any of the Common Shares of the
Company acquired by Employee pursuant to the Units within two (2) years from the
date the Units were granted or within one (1) year after the transfer of any
such shares to Employee upon the vesting of the Units, then, in order to provide
the Company with the opportunity to claim the benefit of any income tax
deduction which may be available to it under the circumstances, Employee shall
promptly notify the Company of the dates of acquisition and disposition of such
shares, the number of shares so disposed of, and the consideration, if any,
received for such shares. In order to comply with all applicable federal or
state income tax laws or regulations, the Company may take such action as it
deems appropriate to insure: (i) notice to the Company of any disposition of the
Common Shares of the Company within the time periods described above; and
(ii) that, if necessary, all applicable federal or state payroll, withholding,
income or other taxes are withheld or collected from Employee.

 

(g)             The holder of the Units will not have any right to dividends or
any other right of a shareholder with respect to the Common Shares subject to
the Units until such Common Shares shall have been issued to the Employee, upon
the vesting of the Units and in accordance with this Agreement and the Plan (as
evidenced by the records of the transfer agent of the Company).

 

(h)             Employee agrees to treat with confidentiality the existence,
terms and conditions of the Units, and agrees that failure to do so may result
in immediate termination of the Units.

 

--------------------------------------------------------------------------------


 

(i)              This Agreement sets forth the entire, final and complete
understanding between the parties hereto relevant to the subject matter of this
Agreement, and it supersedes and replaces all previous understandings or
agreements, written, oral, or implied, relevant to the subject matter of this
Agreement made or existing before the date of this Agreement. Except as
expressly provided by this Agreement, no waiver or modification of any of the
terms or conditions of this Agreement shall be effective unless in writing and
signed by both parties. The failure of any party to insist upon strict
performance of any provision of this Agreement shall not be construed as a
waiver of any subsequent breach of the same or similar nature.

 

(j)              The parties agree that each provision of this Agreement shall
be construed as separable and divisible from every other provision and that the
enforceability of any one provision shall not limit the enforceability, in whole
or in part, of any other provision hereof. In the event that a court of
competent jurisdiction determines that any term or provision herein, or the
application thereof to any person, entity, or circumstance, shall to any extent
be invalid or unenforceable, the remaining terms and provisions of this
Agreement shall not be affected thereby, and shall be interpreted as if the
invalid term or provision were not a part hereof. Any provision of this
Agreement which logically would be expected to survive termination or
expiration, shall survive for a reasonable time period under the circumstances,
whether or not specifically provided in this Agreement.

 

(k)               In the event the Company provides Employee (or anyone acting
on behalf of Employee) with summary or other information concerning, including,
or otherwise relating to Employee’s rights or benefits under this Agreement
(including without limitation the Units, and any vesting thereof), such summary
or other information shall in all cases be qualified in its entirety by this
Agreement and, unless it explicitly states otherwise and is signed by an officer
of the Company, shall not constitute an amendment or other modification hereto.

 

(l)               Employee acknowledges that he or she is executing this
Agreement voluntarily and without any duress or undue influence by the Company
or anyone else.

 

(m)            Employee acknowledges that he or she has carefully read,
considered and understands all of the provisions of this Agreement and the
Company’s policies reflected in this Agreement.

 

(n)             Employee acknowledges that he or she has asked any questions
needed for him or her to understand the terms, consequences and binding effect
of this Agreement and Employee fully understands them, including that he or she
is waiving the right to a jury trial.

 

(o)             Employee acknowledges that he or she was provided an opportunity
to seek the advice of an attorney of his or her choice before signing this
Agreement.

 

(p)             Employee acknowledges that the obligations and restrictions set
forth in this Agreement are consistent with the Employee’s right to sell his or
her labor, the public’s interest in unimpeded trade, are fair and reasonable,
and are no broader than are reasonably required to protect the Company’s
interests.

 

(q)             Employee acknowledges that it is the Company’s policy to seek
legal recourse to the fullest extent possible for breach of this Agreement.
Employee understands that nothing in this Agreement shall be construed to
prohibit the Company from pursuing any other  available remedies for  such
breach or threatened breach,

 

--------------------------------------------------------------------------------


 

including the recovery of damages from Employee.  Employee further agrees that,
if he or she violates or threatens to violate this Agreement, it would be
difficult to determine the damages and lost profits which the Company would
suffer as a result of such breach including, but not limited to, losses
attributable to lost or misappropriated Confidential Information (including the
Company’s trade secrets) and losses stemming from violations of the non-compete 
and  non-solicitation  obligations  set forth  above. Accordingly, Employee
agrees that if he or she violates or threatens to violate this Agreement, then
the Company will be entitled to an order for injunctive relief and/or for
specific performance, or their equivalent, including requirements that Employee
take action or refrain from action to avoid competing with the Company, to
preserve the secrecy of  Confidential Information, to avoid conflicts of
interest and to protect the Company from damage. Employee expressly agrees that
the Company does not need to post a bond to obtain an injunction and Employee
waives the right to require such a bond.

 

--------------------------------------------------------------------------------


 

Upon Employee’s acceptance of the terms and conditions set forth in this
Restricted Stock Unit Agreement through the electronic grant process available
through the Company’s administrator for this Restricted Stock Unit Agreement,
this Restricted Stock Unit Agreement becomes effective between the parties as of
the date first written above.

 

ECHOSTAR CORPORATION

 

 

EMPLOYEE — [Participant Name]

 

--------------------------------------------------------------------------------


 

2008 STOCK INCENTIVE PLAN

 

Explanation of Beneficiary Designation

 

The 2008 Stock Incentive Plan provides that although common shares issuable upon
vesting of a restricted stock unit are able to be issued during the Employee’s
lifetime only to him or her, common shares issued upon vesting of a restricted
stock unit may be issued after the death of any Employee (if it has not
otherwise terminated or been granted in full) to the person whom the Employee
shall have designated as Beneficiary or, if no designation has been made, to the
person to whom the Employee’s rights shall have passed by Will or the laws of
descent and distribution. (Note: A restricted stock unit is not otherwise
assignable or transferable.)

 

The right to designate Beneficiaries could provide certain advantages including
avoidance of probate (and attendant costs) with respect to receipt of shares
issued in exchange for the Units. Since the individual circumstances of each
Employee differ, however, and since the Company cannot warrant the validity or
effect of such a designation of Beneficiary, it is recommended that you consult
your personal tax advisor before making any decision, particularly if you
propose to designate a trust as Beneficiary.

 

If more than one beneficiary is named, the beneficiaries shall share equally in
the rights unless otherwise stated above. Please designate a beneficiary or
beneficiaries by following the procedures specified by the Company’s
administrator for the grant of Units, as such administrator and procedures are
designated by the Company from time to time, in its sole discretion. Please note
that your decision thereon will apply only to the Common Shares evidenced by the
accompanying Incentive Restricted Stock Unit Agreement and only until you
receive the Common Shares issued upon vesting of the Units. It does not apply to
any future grants of Units since a separate election is made with each grant of
Units that may be granted. If you wish to change a beneficiary on any grant of
Units, please contact the Company’s administrator for the grant of Units.

 

Unless otherwise expressly provided, if any designated beneficiary predeceases
Employee, any rights shall pass equally to the remaining designated
beneficiary(ies), if any, who survive the Employee, but if no designated
beneficiary survives Employee, any rights shall pass to Employee’s estate. The
designation herein is subject to all the terms and conditions of the Plan and
all applicable laws, rules and regulations. In addition, the Company may require
an indemnity and/or other assurances from the beneficiary(ies) or
successor(s) in connection with the exercise of any rights by such
beneficiary(ies) or successor(s) under this grant of Units.

 

--------------------------------------------------------------------------------